LEWIS, Judge
(dissenting):
I agree with the majority’s conclusion that Major Dubroff’s testimony concerning the responses he received from T during his interviews with her was not admissible under Mil.R.Evid. 803(4). The record establishes that Major Dubroff and Special Agent Fisher were engaged in a predominantly investigative undertaking when T’s statements were obtained. This did not facilitate the admission of her statements at trial. The law is not moving in this direction, nor should it be. United States v. Deland, supra.
Most of Major Dubroff’s testimony should have been excluded, as it related directly to his interviews with T. However, one portion of his testimony which was admissible concerned an opinion as to whether a child of T’s age might be able to fabricate graphic descriptions of sexual acts between her father and herself by virtue of having viewed a pornographic movie on a videotape. Major Dubroff’s response was that this would be unlikely. This portion of his testimony was premised on other evidence in the record and was not dependent upon his past relationship with the victim and his insight from that relationship. Based on Major Dubroff's extensive experience in dealing with child sexual abuse victims, there is no question that he was competent to offer such an opinion to assist the triers of fact. Mil.R.Evid. 702.
Unlike the majority I do not conclude that the receipt of Major Dubroff’s testimony was prejudicial error. I cannot deny that Major Dubroff was a very useful witness for the prosecution. However, in the final analysis, the case against the appellant was destined to succeed or fail on the testimony of his daughter. The members had ample opportunity to observe her demeanor during a lengthy stay on the witness stand, including rigorous cross-examination. She readily admitted that she had denied the truth of her accusations against her father to others on several occasions prior to trial. I am satisfied that the factors prompting these various denials were adequately explained in the record. If T’s testimony at trial was believed by the triers of fact, which it most clearly was, Major Dubroff's testimony provided valuable reinforcement from a trained, objective source. If T had not been believed, Major Dubroff’s testimony would have been viewed as mirroring a cruel fabrication, nothing more. In these circumstances, his testimony would have been of no discernible value to the prosecution. T’s testimony was the key. In the judgment of the triers of fact she emerged as truthful from the grueling ordeal of the adversary process. This is a process that a child should not have to undergo more than once unless the ends of justice so dictate. I am not prepared to say that the members’ reliance upon her testimony was misplaced in light of their consideration of other testimony they should not have heard. Justice does not demand that the process be repeated.
. While T’s testimony was the key, I do not view it in a vacuum. This testimony along with all other evidence received at trial, including that which was introduced by the defense, overwhelmingly establishes the guilt of the appellant. That conclusion is no less clear in my mind if Major Dubroff’s testimony is totally disregarded. I further conclude that the findings and sentence are correct in law and fact and that no error prejudicial to the substantial rights of the accused was committed. United States v. Lips, 22 M.J. 679 (A.F.C.M.R.1986), pet. denied, 24 M.J. 45 (1987); Mil.R.Evid. 103(a); R.C.M. 920(f). Accordingly, I would affirm the findings of guilty and the sentence.